DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 9 are objected to because of the following informalities:

Regarding to Claim 3, “The system according to claim 1, …” should be amended as “The system according to claim 2, …” since the claim teaches the limitations of Claim 2

Regarding to Claim 9, “…wherein the kit further comprises the spark plug and the ignition coil.” should be amended as “…wherein the kit further comprises a spark plug and an ignition coil.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US2012/0186557 A1) in view of Arnal (US6557719B1) and Einaudi (US5568800A).

Regarding to Claim 1, Jenkins teaches a gas ultrasonic transducer system for operating a diesel common-rail engine, comprising: an electronic control unit (Fig. 2, Part 210, Paragraph 62 teaches the embodiment of Fig. 6 is similar to Fig. 2, so it would be known there is a controller as well); a water tank (Fig. 6, Part 618 is water, Paragraph 62 teaches there is a water inlet, so it would be known there is a water tank); a gas tank (Paragraph 26 teaches a fuel can be a gas and Fig. 6, Part 608 teaches a fuel inlet, so it would be known there is a gas tank); a gas pump operably connected with the gas tank (It would be known there is a gas tank to use to deliver the gas); a water pump operably connected with the water tank (it would be known there is a water tank to deliver water); a mixer (Fig. 6, the combination of Part 602 and Part 606) comprising an ultrasonic transducer (Fig. 6, Part 616 teaches an oscillator, which ultrasonic oscillator is a type be used to vaporize water, please see US20180171890 A1, Paragraph 5) adapted to generate water vapor and gas mixture (Paragraphs 62-67); wherein the mixer comprises two compartments: the upper compartment (Fig. 6, where Part 620 located) and the lower compartment (Fig. 6, where Part 618 located); wherein the upper compartment of the mixer comprises an outlet operably connected with engine intake manifold (Abstract); wherein the outlet of the gas pump is operably connected with the upper compartment of the mixer (Fig. 6, based on the location of Part 608, it would be known the gas pump is operably connected with the upper compartment), the outlet of the water pump is operably connected with lower compartment of the mixer (Fig. 6, based on the location of Part 618, it would be known the water pump is operably connected with lower compartment), where the ultrasonic transducer is at least partially located in the lower compartment of the mixer (Fig. 6, Part 616).

Jenkins fails to explicitly disclose, but Einaudi teaches a system, comprising:
with gas supply shut-off valve; an gas level sensor; and a water level sensor [Einaudi teaches a fuel tank comprises a level sensor and a shut-off valve to control the flow of the fuel based on the level of the fuel (Einaudi, Col. 3, Lines 1-27).  Therefore, since Jenkins teaches a mixer and a gas tank, when applying the teachings of Einaudi to Jenkins, one with ordinary skill in the art would understand and add level sensors and shut-off valve in certain area to control the flow of the fuel based on the level of the fuel (Einaudi, Col. 3, Lines 1-27).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Einaudi to add level sensors and shut-off valve in certain area in order to control the flow of the fuel based on the level of the fuel (Einaudi, Col. 3, Lines 1-27).

Jenkins fails to explicitly disclose, but Arnal teaches a system, comprising:
the means for separation of the upper and the lower compartments comprising an anti-reflux valve adapted to allow water vapor from the lower compartment to pass through the anti-reflux valve to the upper compartment and to prevent liquid water from flowing into the upper compartment [Arnal teaches a fuel tank comprises an anti-reflux valve (Arnal, Fig. 1, Part 1, Part 25) to allow the fuel vapor to pass thorough but block the liquid fuel (Arnal , Col. 3, Lines 51-53) to prevent the liquid flow out when vehicle is in operation (Arnal, Col. 2, Lines 4-8).  Since Jenkins teaches a mixer comprises liquid water and water vapor, when applying the teachings of Arnal to Jenkins, one with ordinary skill in the art would understand and add an anti-reflux valve in certain area to prevent the liquid flow out when vehicle is in operation (Arnal, Col. 2, Lines 4-8).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Arnal to add an anti-reflux valve in certain area in order to prevent the liquid flow out when vehicle is in operation (Arnal, Col. 2, Lines 4-8).

Regarding to Claim 4, Jenkins in view of Einaudi and Arnal teaches the modified system, where the electronic control unit further electrically connected with the build-in car central electronic control unit (based on the rejection of Claim 1, the references teaches a system for a car, so it would be obvious to one of ordinary skill in the art that the electric control unit is a part of a car central electric control unit).

Regarding to Claim 6, Jenkins in view of Einaudi and Arnal teaches the modified system, wherein the system is adapted to be powered by an automobile battery (since the system is an engine system, it would be obvious that the system is powered by a battery).

Regarding to Claim 8, Jenkins in view of Einaudi and Arnal teaches a kit for installing a gas transducer system for operating a diesel common rail engine according to claim 1, wherein the kit comprising: an electronic system; a mixer comprising a water level sensor and an ultrasonic transducer; a water pump and a gas pump; wherein the ultrasonic transducer is adapted to generate water vapor and alkane gas mixture; the mixer comprises two compartments: the upper compartment and the lower compartment, the means for separation of the upper and the lower compartments comprising an anti-reflux valve adapted to allow water vapor from the lower compartment to pass through the anti-reflux valve to the upper compartment and to prevent liquid water from flowing into the upper compartment; wherein the upper compartment of the mixer comprises an outlet adapted to be operably connected with an engine intake manifold; wherein the outlet of the alkane gas pump is adapted to be operably connected with the upper compartment of the mixer, the outlet of the water pump is adapted to be operably connected with the lower compartment of the mixer, where the ultrasonic transducer is at least partially located in the lower compartment of the mixer (Please see the rejection of Claim 1 for all the limitations taught by Jenkins, Einaudi and Arnal).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US2012/0186557 A1), Arnal (US6557719B1) and Einaudi (US5568800A) as applied to Claim 1 above, and further in view of Johnston (US2008/0184976 A1).

Regarding to Claim 2, Jenkins, Arnal and Einaudi fail to explicitly disclose, but Johnston teaches a system, the system further comprising an air flow meter sensor operably connected between the mixer outlet and the engine intake manifold, the air flow meter sensor is further electrically connected with the electronic control unit and is adapted to measure the gas mixture flow and to send respective signals to the electronic control unit; the system further comprising the lambda sensor operably connected with engine exhaust system, the lambda sensor is further electrically connected with the electronic control unit and is adapted to measure the proportion of oxygen in the gas or liquid being analyzed and to send respective signals to the electronic control unit [Johnston teaches an engine system comprises an air flow sensor to detect the engine workload to control the fuel to be delivered (Johnston, Paragraph 33).  Johnston further teaches the engine comprises a lambda sensor in the engine exhaust to detect the oxygen volume to control the fuel supply (Johnston, Paragraph 37).  Since both sensors would be used to control system, it would be obvious both sensors are connected with electric control unit in certain way.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins, Arnal and Einaudi to incorporate the teachings of Johnston to add an air flow sensor to detect the engine workload in order to control the fuel to be delivered (Johnston, Paragraph 33) and a lambda sensor in order to detect the oxygen volume to control the fuel supply (Johnston, Paragraph 37).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US2012/0186557 A1), Arnal (US6557719B1), Einaudi (US5568800A) and Johnston (US2008/0184976 A1) as applied to Claim 2 above, and further in view of Ishizuka (US2009/0063022 A1).

Regarding to Claim 3, Jenkins in view of Arnal, Einaudi and Johnston teaches the modified  system, wherein the electronic control unit is electrically connected with the water level sensor to be able to receive and read a signal from the water level sensor; the electronic control unit is further electrically connected with the transducer to be able to send an output signal to the transducer; the electronic control unit is further electrically connected with the gas level sensor to be able to receive and read a signal from the gas level sensor; the electronic control unit is further electrically connected with the gas supply shut-off valve to be able to control opening and closing of the shut-off valve (Please see the rejection of Claim 1, and it would be obvious the parts would be connected and controlled by the electronic control unit); the electronic control unit is further electrically connected with the lambda sensor to be able to receive and read a signal from the lambda sensor (Please see the rejection of Claim 2)

Jenkins, Arnal, Einaudi and Johnston fail to explicitly disclose, but Ishizuka teaches a system, wherein the electronic control unit is electrically connected with the rail and designed to receive and read the common-rail pressure signal from the rail; the electronic control unit is further electrically connected with an acceleration pedal block to be able to receive and read a signal from the acceleration pedal block; the electronic control unit is further electrically connected with an engine temperature sensor to be able to receive and read a temperature signal from the engine temperature sensor; the electronic control unit is further electrically connected with an automobile throttle valve to be able to control its opening and closing; wherein the electronic control unit is adapted to calculate a gas and water vapor mixture composition for the mixer, according to pre-set parameters and input signals received from the acceleration pedal block, the rail, the water level sensor, the transducer, the gas level sensor, the air flow meter sensor and the lambda sensor [Kim teaches an engine system comprises a pressure sensor to detect the pressure of a common rail (Ishizuka, Paragraph 47), a pedal sensor to receive a signal form pedal, control the open and close of a throttle valve and ta temperature of an engine  (Ishizuka, Paragraph 37) to control the volume of the fuel should be delivered (Ishizuka, Paragraph 3).  Since Jenkins, Arnal, Einaudi and Johnston teaches a system for delivering fuels to diesel engine system, when applying the teachings of Ishizuka, one with ordinary skill in the art would understand and use the received signal to further control the fuel delivery of the system (Ishizuka, Paragraph 37).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins, Arnal, Einaudi and Johnston to incorporate the teachings of Ishizuka to add some control to certain parts and receive signal in order to further control the fuel delivery of the system (Ishizuka, Paragraph 37).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US2012/0186557 A1), Arnal (US6557719B1) and Einaudi (US5568800A) as applied to Claim 1 above, and further in view of Dudar (US2018/0283307 A1).

Regarding to Claim 5, Jenkins, Arnal and Einaudi fail to explicitly disclose, but Dudar teaches a system, wherein the water tank is a windshield fluid tank already present in an automobile and the water level sensor is the windshield fluid level sensor already present in the automobile’s windshield fluid tank [Dudar teaches an engine comprises a water system (Dudar, Fig. 2, Part 100).  The water system comprises a water tank (Dudar, Fig. 1, Part 102), and the water tank can be used for both a diesel operation and a windshield fluid (Dudar, Paragraphs 34, 35) to save the space (Dudar, Fig. 1, since there is only one water tank, it would be obvious to use less parts for the system to save space).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins, Arnal and Einaudi to incorporate the teachings of Dudar to use one water tank for diesel operation and working as a windshield fluid in order to save the space (Dudar, Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US2012/0186557 A1), Arnal (US6557719B1) and Einaudi (US5568800A) as applied to Claim 1 above, and further in view of Arihara (US2018/0355813 A1).

Regarding to Claim 7, Jenkins, Arnal, Einaudi fail to explicitly disclose, but Arihara teaches a system, wherein the system further comprises a spark plug and an ignition coil replacing the engine’s glow plug, wherein the electronic control unit is electrically connected with the spark plug and the ignition coil to be able to send an output signal to the spark plug and the ignition coil; wherein the electronic control unit is further electrically connected with engine’s camshaft and engine’s crankshaft to be able to receive and read a signal from the camshaft and the crankshaft [Arihara teaches an engine comprises a system to control an ignition coil and a spark plug to ignite the fuel mixer (Arihara, Paragraph 58), a crankshaft sensor to send a signal regarding to a crank angle to control the ignition timing (Arihara, Paragraph 25, Paragraph 41) and a camshaft sensor to send a signal to indicate the camshaft rotational position (Arihara, Paragraph 26).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins, Arnal and Einaudi to incorporate the teachings of Arihara to add a crankshaft sensor to control the timing of a ignition (Arihara, Paragraph 58, Paragraph 41) and a camshaft sensor to indicate the camshaft rotational position (Arihara, Paragraph 26).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US2012/0186557 A1), Arnal (US6557719B1) and Einaudi (US5568800A) as applied to Claim 8 above, and further in view of Arihara (US2018/0355813 A1)

Regarding to Claim 9, Jenkins, Arnal and Einaudi fail to explicitly disclose, but Arihara teaches a kit, wherein the kit further comprises the spark plug and the ignition coil [Arihara teaches an engine comprises a system to control an ignition coil and a spark plug to ignite the fuel mixer (Arihara, Paragraph 58).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins, Arnal and Einaudi to incorporate the teachings of Arihara to add a spark plug and an ignition coil in order to ignite the fuel mixer (Arihara, Paragraph 58).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US2012/0186557 A1), Arnal (US6557719B1) and Einaudi (US5568800A) as applied to Claim 1 above, and further in view of Ishizuka (US2009/0063022 A1) and Johnston (US2008/0184976 A1).

Regarding to Claim 10, Jenkins in view of Arnal and Einaudi teaches a method for operating a diesel common rail engine, using the gas ultrasonic transducer system according to Claim 1, the method comprising the following steps: (v) with electronic control unit send a signal to the gas pump and water pump to inject into the mixer the pre-set amount of water and calculated amount of gas; (vi) with electronic control unit to send a signal to ultrasonic transducer to generate water vapor and gas mixture; (vii) conveying the generated water vapor and gas mixture through the mixer outlet to the engine intake manifold (Please see the rejection of Claim 1, and it would be obvious that when receiving signals, the parts would operate to generate water vapor and gas mixture).

Jenkins, Arnal and Einaudi fail to explicitly disclose, but Ishizuka and Johnston teaches a method comprising the following step: i) with electronic control unit collect common rail pressure signal; (ii) with electronic control unit collect acceleration pedal signal from the acceleration pedal block; (iii) with electronic control unit collect air flow signal from the air flow meter sensor and lambda signal from lambda sensor; (iv) with electronic control unit based on common rail pressure signal, acceleration pedal signal, air flow signal and lambda signal, collected on previous steps, calculate water-vapour and gas mixture [Johnston teaches an engine system comprises an air flow sensor to detect the engine workload to control the fuel to be delivered (Johnston, Paragraph 33).  Johnston further teaches the engine comprises a lambda sensor in the engine exhaust to detect the oxygen volume to control the fuel supply (Johnston, Paragraph 37).  Kim teaches an engine system comprises a pressure sensor to detect the pressure of a common rail (Ishizuka, Paragraph 47), a pedal sensor to receive a signal form pedal to control the volume of the fuel should be delivered (Ishizuka, Paragraph 3).  Since Jenkins, Arnal, and Einaudi teaches the system to control to generate the water vapor and gas mixture, when applying the teachings of Ishizuka and Johnston, it would be obvious to add more parameter to the system to control the fuel delivery of the system (Johnston, Paragraph 33, Ishizuka, Paragraph 37).]

would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins, Arnal and Einaudi to incorporate the teachings of Ishizuka and Johnston to add more parameter from receiving signal from certain part in order to control the fuel delivery of the system (Johnston, Paragraph 33, Ishizuka, Paragraph 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747